Citation Nr: 0025634	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than May 15, 1998, 
for the assignment of a 50 percent evaluation for post-
traumatic stress disorder (PTSD) with an anxiety disorder and 
depression.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1998 rating decision by the of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In that decision, the RO granted an 
increased rating for the veteran's PTSD from 10 percent to 50 
percent disabling, effective from May 15, 1998.  The veteran 
filed a notice of disagreement in November 1998, wherein he 
specifically contested the effective date assigned for the 50 
percent rating.  The RO furnished the veteran a statement of 
the case, relative to this issue, in January 1999.  The 
veteran filed his substantive appeal in February 1999, 
thereby perfecting his appeal in this matter.

Additionally, the Board observes that in a July 1997 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent rating, effective from May 2, 1997.  
Subsequently, in a January 1999 rating action, the RO revised 
the effective date to reflect April 25, 1997, for the grant 
of service connection for PTSD and for the initial 10 percent 
rating.  This matter was then addressed in the January 1999 
statement of the case.  In light of the fact that the veteran 
did not initiate an appeal with respect to the effective date 
or the initial 10 percent rating assigned following the grant 
of service connection for PTSD, see Grantham v. Brown, 114 
F.3d 1156, 1157-58 (Fed. Cir. 1997), the Board's appellate 
review will be limited to the issue listed on the cover page 
of this decision.

Additionally, the Board observes that in a May 1998 statement 
the veteran appears to have raised the issue of entitlement 
to a total disability rating based on individual 
unemployability due to his service-connected PTSD with an 
anxiety disorder and depression.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United Stated Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for PTSD 
in April 1997, which was granted by the RO in a rating 
decision dated in July 1997, and 10 percent disability 
evaluation was assigned.

2.  The veteran was furnished notice of the July 1997 
determination and of his appellate rights; however, the 
veteran did not initiate an administrative appeal of the July 
1997 decision, and thus his April 1997 claim was finally 
adjudicated.

3.  In September 1997, the RO received a statement from the 
Vet Center dated August 29, 1997, which documents the 
veteran's VA outpatient treatment and relates to an 
evaluation of the service-connected PTSD.

4.  In a statement, received by the RO on May 15, 1998, the 
veteran indicated that he was submitting additional evidence 
and requested an increased rating for his service-connected 
PTSD.

5.  By a rating decision, dated in November 1998, the RO 
granted an increased evaluation to 50 percent for PTSD with 
an anxiety disorder and depression, effective from May 15, 
1998.  The veteran perfected a timely administrative appeal 
with respect to the assignment of May 15, 1998, as the 
effective date for the 50 percent rating award.

6.  The evidence of record demonstrates that as of June 16, 
1997, the clinical signs and manifestations associated with 
the veteran's PTSD have worsened, with an overall Global 
Assessment of Functioning score of 45, and are productive of 
occupational and social impairment with reduced reliability 
due to such symptoms as disturbances in mood (i.e., anxiety 
and depression), with difficulty establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an effective date of June 16, 1997, for the 
assignment of a 50 percent rating for PTSD with an anxiety 
disorder and depression have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 
3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Further, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to this claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).


Factual Background

A review of the record indicates that on April 25, 1997, the 
RO received a Transmittal Sheet from the State of Montana, 
Veterans Affairs Division, which reflects that the veteran 
would be submitting a VA Form 21-526.  In May 1997, the 
veteran filed a formal application, VA Form 21-526, for 
disability compensation based upon service connection for 
PTSD.

The evidence reviewed by the RO in conjunction with this 
formal claim included the service department records, VA 
outpatient records and reports of psychiatric evaluation, and 
the veteran's lay statements.  This evidence reflects that 
the veteran had engaged in combat, as demonstrated by his 
award of the Combat Infantry Badge.  Further, a report of a 
VA fee basis psychiatric evaluation, which was conducted on 
June 15, 1997, shows that following a mental status 
evaluation, the resulting diagnoses were of PTSD, an anxiety 
disorder, not otherwise specified, and a dysthymic disorder.  
The Global Assessment of Functioning (GAF) score was 65.  

Based upon a review of this evidence, the RO granted service 
connection for PTSD in a July 1997 rating decision.  A 10 
percent rating was assigned for this disability under 
Diagnostic Code 9411.  Following notification of this 
decision in July 1997, an administrative appeal was not 
filed.

In a statement, dated on August 29, 1997, a social worker 
from a Vet Center indicated that there had been two attempts 
to treat the veteran's PTSD symptoms at that VA facility; 
that both attempts had failed because he was not capable of 
handling traditional counseling approaches; and that 
medication was recommended to reduce the veteran's symptoms 
of anxiety and depression.  This statement was received at 
the RO in September 1997.

A statement from the veteran's spouse, received in May 1998, 
related that the veteran awoke several times during the 
night, that he heard voices, and that he always had problems 
falling asleep and remaining asleep.  She further indicated 
that on occasion, he woke up yelling and sweating profusely.

Received on May 15, 1998 was a statement from the veteran (VA 
Form 21-4138), dated in August 1997.  He indicated that his 
statement was in reference to a VA letter of July 1997.  In 
this context, he related that he was submitting new and 
material evidence in the form personal statements from his 
spouse and a Vet Center Coordinator, as well as recent 
medical records, and requested that the RO reconsider the 10 
percent rating for his PTSD.  It was the veteran's 
contentions this additional evidence was sufficient to 
warrant an increased rating for his service-connected PTSD.  
Along with this statement and received on the same date was a 
Transmittal Sheet, noting that the VA Form 21-4138 was being 
submitted by the veteran in regard to the VA's rating 
decision, and his request for reconsideration of a higher 
rating for PTSD.  In a subsequently dated statement, received 
in May 1998, the veteran made inquiry regarding his August 
1997 request for reconsideration.  He noted that he had not 
received an acknowledgment from the VA as to his request for 
an increased rating, and reiterated that he had submitted new 
and material evidence, which would justify increasing the 
rate for his service-connected PTSD.  The veteran indicated 
that his appeal period began run in July 1997, and requested 
an extension of this period if the VA prolonged the 
processing of his claim for increase.  A notation in the 
claims folder indicates that the RO construed the veteran's 
statements as a claim for an increased evaluation for PTSD.

The veteran underwent a VA psychiatric examination in June 
1998.  Following a mental status evaluation, the diagnoses 
were of PTSD, chronic; anxiety disorder, not otherwise 
specified, manifested by agoraphobia with panic-like 
symptoms; major depression, untreated; and alcohol 
dependence, in remission.  The GAF score was 45.  The 
examiner explained that the constellation of the veteran's 
diagnosed mental disorders is one that is classically seen 
with patient suffering from PTSD, and that it was difficult 
to separate out the symptoms.  The examiner expressed the 
opinion that the veteran's depression and anxiety were 
directly related to the PTSD, and that his dysthymia, which 
was noted during the prior examination, has evolved into 
major depression.  The examiner concluded that the veteran's 
illnesses appeared to have worsened since the previous 
psychiatric examination (in June 1997), and seriously 
impaired his abilities to function socially and 
occupationally.

VA outpatient treatment records, dated from July to November 
1998, were submitted in support of his claim for increase.  
These outpatient reports document intermittent treatment the 
veteran received for continued psychiatric symptoms.

By a rating decision, dated in November 1998, the RO 
recharacterized the veteran's psychiatric disability as PTSD 
with an anxiety disorder and depression, and granted 
increased evaluation from 10 percent to 50 percent for this 
disability, effective from May 15, 1998.  The veteran 
perfected a timely administrative appeal, which challenged 
the effective date assigned for the 50 percent evaluation.

VA Form 119, Report of Contact, is of record.  This report 
was prepared in response to the veteran's allegation that his 
records had been mixed up with that of another veteran with a 
similar name.  The information of record indicates that the 
claims folder of that veteran was reviewed, and that there 
were no records in that file pertaining to the claim of the 
veteran in this case.





Analysis

I.  Legal Criteria

By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (1999).  Where 
the law or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Since the information of record does not reflect 
that the veteran had a claim pending at the time of the 
regulatory change in question, only the amended criteria for 
rating mental disorder are for application in this case.

Under the amended criteria, the general rating formula for 
mental disorders is as follow:  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later.  38 C.F.R. § 3.400(o)(1) (1999).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (1999).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought."  Id.  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

Appellate review will be initiated by a notice of 
disagreement and completed when a substantive appeal is 
filed, after a statement of the case has been furnished.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  A 
claimant, or his or her representative must file a written 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302 (1999).

By regulation, a notice of disagreement is defined as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201 (1999).


II.  Earlier Effective Date

The veteran contends that an effective date of April 1997 is 
warranted for the award of a 50 percent evaluation for his 
service-connected psychiatric disability.  He maintains that 
this date corresponds to the time in which he filed his claim 
for PTSD.  Specifically, the veteran is contending that an 
effective date earlier than May 15, 1998 is warranted.

In this case, the veteran's original claim for service 
connection for PTSD was filed on April 25, 1997.  See 
38 C.F.R. §§ 3.151, 3.155, 3.160(a)-(b) (1999).  In a July 
1997 rating decision, the veteran was granted service 
connection for this disability, and a 10 percent evaluation 
was assigned.  He was notified of this determination and of 
his appellate rights by a VA letter dated in July 1997.  
Significantly, however, the veteran never initiated an appeal 
of the July 1997 rating decision, by filing a notice of 
disagreement.  As a result, the July 1997 rating action, 
which was engendered by the April 1997 claim, became final.  
38 U.S.C.A. § 7105.

The record discloses that while the veteran referred to the 
July 1997 notice in his correspondence received on May 15, 
1998, he never expressed disagreement with the underlying 
decision.  Instead, he requested that his service-connected 
disability be reconsidered and referred to additional 
evidence consisting of recent medical records and a statement 
from his wife.  The RO construed this as a request for the RO 
to consider a claim for an increased evaluation.  Thus, the 
correspondence received in May 1998, consisting of VA Forms 
21-4138, constitutes a claim for increase.  This is so 
because of the expressed intent of the veteran to secure an 
increase in the rating for his service-connected PTSD, based 
upon facts different from those considered in connection with 
the prior claim.  This construction is further strengthened 
by the veteran's acknowledgment of his appeal period, and 
that it had already began to run as set by the July 1997 
notice.  In doing so, he requested that he be accorded an 
extension of the appeal date, which was conditioned upon any 
continued delay in the processing of his claim for an 
increased rating.  Clearly, in that correspondence, the 
veteran specifically related that he was seeking an increased 
evaluation for his PTSD based on additional evidence, thereby 
warranting reevaluation.  Therefore, considering the actual 
words and the context in which they were written, the RO 
appropriately construed the May 1998 correspondence as a 
claim for an increased rating.  38 C.F.R. § 3.160(f) provides 
that "[a]ny application for an increase in the rate of a 
benefit being paid under a current award . . ." is a claim 
for increase.  See also 38 C.F.R. § 3.155(a).

In the absence of a notice of disagreement, the Board 
determines that the July 1997 rating action constitutes a 
final decision as to the April 1997 claim.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.1103 (1999); see also 
38 C.F.R. § 3.160(d) (1999) (defining a "finally adjudicated 
claim").  Hence, an effective date as of the date of his 
original claim filed on April 25, 1997, for an award of the 
50 percent evaluation for PTSD, is not warranted.

Since the veteran did not initiate an appeal of the July 1997 
rating action, and in light of the fact that a new claim for 
an increased rating was received on May 15, 1998, the Board's 
consideration of this appeal now turns on whether there is a 
basis on which an effective date may be assigned for the 50 
percent evaluation prior to May 15, 1998, but after April 25, 
1997.

In order to apply the above statutory and regulatory 
provisions which govern the assignment of an effective date 
of an award of increased compensation, it is necessary to 
determine the date of receipt of the veteran's claim for 
increased compensation, based on the PTSD disability rating, 
and to determined the date that it became factually 
ascertainable that the veteran's service-connected PTSD 
increased in severity.

Considering the former, the Board observes that the date of 
receipt of the veteran's claim for increased compensation was 
on May 15, 1998.  That is the date that the VA received the 
veteran's statement in writing that he wanted an increased 
evaluation in excess of 10 percent for PTSD.  The other 
indication in the record that the veteran applied for 
increased compensation benefits prior to May 1998, is in the 
statement from the Vet Center, dated August 29, 1997, which 
details the current status of the veteran's outpatient 
treatment for his PTSD symptoms at a VA facility.  This 
additional evidence, which relates to VA treatment of a 
disability for which the veteran has established service 
connection, is sufficient to constitute an informal claim for 
increased compensation.  38 C.F.R. § 3.157(b)(1).  As such, 
the date of the Vet Center report "will be accepted as the 
date of receipt of [the] claim."  Id.  Hence, the Board 
determines that date of receipt of the veteran's new claim 
for increased compensation, based on the PTSD disability 
rating, is August 29, 1997.  Id; see also Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993) (defining a new claim for 
increase).  All other VA examination and outpatient reports 
received during the pendency of the current appeal are dated 
after August 29, 1997, and therefore such VA reports would be 
useless if considered to be informal claims.  38 C.F.R. 
§§ 3.155, 3.160(c) (defining a "pending claim").

In considering the later, the Board must emphasize that the 
assignment of an initial 10 percent rating, following the 
grant of service connection for PTSD, was the subject of a 
final rating decision by the RO in July 1997.  In this 
regard, the RO determined that the evidence on file at that 
time supported the assignment of a 10 percent rating for the 
service-connected psychiatric disability under Diagnostic 
Code 9411.  As aptly noted by the record, the appellant did 
not initiate an appeal, with respect to that rating decision, 
following written notification in July 1997.  38 U.S.C.A. 
§§ 5104, 7105(a)-(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.201 (1999).  Thus, the effective date 
for a later increase in the 10 percent rating must be 
determined in relation to a new claim for increased 
compensation.  See Suttmann v. Brown, supra (holding that a 
claim for increase "based on facts different from the prior 
final claim" is a new claim).  In other words, since the 
RO's unappealed final rating decision in July 1997 is 
determinative, as a matter of law, that the evidence then 
before it did not show entitlement to a rating higher than 10 
percent for the service-connected PTSD, "the [veteran] is 
collaterally estopped from relitigating the same issue based 
upon the same evidence, albeit for a different purpose."  
Hazen v. Brown, 10 Vet. App. at 520.  Therefore, any later 
award of increased compensation, as to the PTSD disability 
rating, must be based upon a new claim and, if the claim is 
granted (as occurred when the RO subsequently granted a 50 
percent evaluation for PTSD in the November 1998 rating 
decision), the effective date for the increase may not be 
based solely upon the evidence considered in the prior final 
decision.  Id. at 521.  

Taking into consideration this judicial construction and 
applying the "exception" to the general rule, as set forth 
in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the 
Board must determine whether it was "factually 
ascertainable" that the veteran's PTSD had increased in 
severity within the one-year period preceding the date of 
receipt of his new claim; that is one year prior to August 
29, 1997.  And, if not, then the general rule as set forth in 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) will be for 
application in this case.

Here, the record reflects that the only evidence on file 
during the one-year preceding August 1997, was the service 
department records, reports pertaining to outpatient 
treatment provided by the VA during the period from December 
1994 to April 1997, and a report of a VA fee basis 
psychiatric evaluation dated in June 1997.  These medical 
data were considered as the basis for the assignment of the 
10 percent rating, following the grant of service connection 
for PTSD, in the final unappealed rating decision of July 
1997.  To this extent, the Board is collaterally estopped 
from viewing that evidence any differently from the way it 
had been reviewed by the RO in July 1997.  See Hazan v. 
Gober, supra.  For this reason, these medical data cannot 
provide the sole basis for a rating in excess of 10 percent 
for PTSD within the one-year preceding August 28, 1997.  Id.

Notably, pursuant to the Court's holding in Hazen, the 
assignment of an effective date during the one-year prior to 
August 1997, may be based upon the consideration of new 
evidence and evidence before the RO at the time of the final 
unappealed rating decision in July 1997.  Id. at 520-522.  In 
this instance, the Board notes that the evidence of record 
shows that the veteran's psychiatric evaluation on June 15, 
1997, resulted in diagnoses of chronic PTSD, an anxiety 
disorder, and a dysthymic disorder.  The veteran's GAF score 
was recorded as 65, indicating that the symptomatology 
associated with his service-connected psychiatric disability 
was productive of mild to moderate social and occupational 
impairment.  See 38 C.F.R. §§ 4.125 (1991), 4.130 (1999) 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Third & Fourth Editions (DSM-III & DSM-IV), 
for rating purposes).

However, there is evidence in the claims file that factually 
demonstrates entitlement to an increase to 50 percent as 
early as June 1997, within the one year preceding the August 
29, 1997 claim for an increased rating.  In this context, the 
VA psychiatrist in June 1998 commented that the veteran was 
suffering from four diagnosable mental disorders-the 
constellation of which is one seen in PTSD patients.  
Moreover, he attributed the veteran's increased symptoms of 
anxiety and depression to his PTSD; and he opined that the 
veteran's mental illnesses had worsened since the fee basis 
psychiatric examination performed in June 1997, noting a GAF 
score 45.  Id (citing DSM-III & DSM-IV, which define a GAF 
score of 45 as revealing serious impairment of social and 
occupational functioning).  Further, in support of this 
opinion, the record reflects that the veteran's social 
worker, in a statement written on the veteran's behalf in 
August 1997, also documented increased symptoms of anxiety 
and depression, which have been associated with the veteran's 
PTSD.  In light of these medical data, the Board finds that, 
while it is not certain that the veteran's PTSD increased to 
the present level of severity in June 1997, the evidence is 
at least in equipoise as to whether such increase occurred.  
When the evidence is in relative equipoise as to the merits 
of the issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in 
favor of the veteran, the Board determines that the veteran 
was entitled to a 50 percent schedular evaluation under 
Diagnostic Code 9411, as of June 16, 1997.  As this is within 
one year prior to receipt by the VA of the claim for an 
increased rating, an effective date of June 16, 1997 is 
warranted for the assignment of a 50 percent evaluation for 
PTSD with an anxiety disorder and depression.


ORDER

An effective date of June 16, 1997, for the assignment of a 
50 percent evaluation for PTSD with anxiety disorder and 
depression is granted, subject to the provisions governing 
the award of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

